 1
     LAW OFFICES OF BILL LATOUR
 2   Bill LaTour [C.S.B.N. 169758]
     1420 E Cooley Dr., Suite 100
 3
     Colton, CA 92324
 4         Telephone: [909] 796-4560
 5
           Facsimile: [909] 796-3402
           E-Mail:     fed.latour@yahoo.com
 6

 7   Attorney for Plaintiff
 8
                                UNITED STATES DISTRICT COURT
 9
                               CENTRAL DISTRICT OF CALIFORNIA
10
                                       EASTERN DIVISION
11
     MARGARET REED HICKLIN,                       )      No. EDCV 18-0865 MRW
12                                                )
                  Plaintiff,                      )
13                                                )
           vs.                                    )      PROPOSED ORDER AWARDING
14                                                )
     ANDREW M. SAUL,                              )      EAJA FEES PURSUANT TO 42
15
     Commissioner of the Social Security          )      U.S.C. § 406(b)
                                                  )
16   Administration,                              )
                                                  )
17                                                )
                  Defendant.                      )
18                                                )
19
                                              ORDER
20
           IT IS SO ORDERED. Counsel for the Plaintiff is hereby awarded the gross fee of
21
     $14,458.88 pursuant to 42 U.S.C. § 406(b) which includes the amount of the $6,000 fee
22
     deducted for administrative fees. Plaintiff’s counsel is also ordered to refund the
23

24
     EAJA fees paid by the Commissioner in the amount of $4,000 to the plaintiff resulting in

25
     a net fee paid to counsel of Ten Thousand Four Hundred Fifty-eight dollars and 88/100.

26   [$10,458.88.]
                  March 18, 2020                       /s/ Judge Wilner
27         Date: ____________________                 ________________________
28                                                    MICHAEL R. WILMER
                                                      U.S. MAGISTRATE JUDGE


                                                   i
